State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 29, 2016                   519680
_________________________________

In the Matter of RICHARD L.
   COLVIN,
                    Respondent,
      v
                                            MEMORANDUM AND ORDER
BRITTANY L. POLHAMUS,
                    Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   October 19, 2016

Before:   Peters, P.J., Garry, Egan Jr., Rose and Mulvey, JJ.

                             __________


     Michelle E. Stone, Vestal, for appellant.

     Mark Diamond, Albany, for respondent.

     Daniel D. Reynolds, Binghamton, attorney for the child.

                             __________


Mulvey, J.

      Appeal from an order of the Family Court of Broome County
(Pines, J.), entered August 18, 2014, which, among other things,
granted petitioner's application, in a proceeding pursuant to
Family Ct Act article 6, to modify a prior order of custody.

      Petitioner (hereinafter the father) and respondent
(hereinafter the mother) are the parents of a daughter (born in
2009). In 2012, while both parties resided in Broome County, the
parties agreed to an order that provided joint legal custody and
a nearly equal sharing of physical custody of the child. In
March 2014, the father filed a petition seeking primary physical
                              -2-                519680

custody of the child and the mother filed a cross petition
seeking similar relief. After fact-finding and Lincoln hearings,
Family Court, among other things, continued joint legal custody
of the child, but awarded the father physical custody and limited
the mother's parenting time to every other weekend. The mother
now appeals. We affirm.

      "In a custody modification proceeding, the party seeking to
modify an existing custodial arrangement . . . is required to
demonstrate, as a threshold, that there has been a change in
circumstances since the prior custody order . . . to warrant a
review of the issue of custody to ensure the continued best
interests of the children" (Matter of Andrew L. v Michelle M.,
140 AD3d 1240, 1241 [2016] [internal quotation marks, brackets
and citations omitted]; see Matter of Tyrel v Tyrel, 132 AD3d
1026, 1026 [2015]). Here, the mother had relocated to Onondaga
County, a distance of more than 55 miles from the father's
residence, and the child was about to commence kindergarten and
required a primary residence for school purposes. Although not
specifically addressed in Family Court's decision and order, the
record supports a finding of "a change in circumstances that
warrants an inquiry into whether the best interests of the child
would be served by modifying the existing custody arrangement"
(Matter of Robert Q. v Miranda Q., 138 AD3d 1174, 1176 [2016]),
as Family Court found that the child was "ready for school and
must reside primarily with one parent" (see Matter of Wilson v
Hendrickson, 88 AD3d 1092, 1093-1094 [2011]).

      Upon a finding of a change in circumstances, "[f]actors
relevant to determining whether a modification will serve the
child's best interests include maintaining stability in the
child's life, the quality of the respective home environments,
the length of time the present custody arrangement has been in
place, each parent's past performance, relative fitness and
ability to guide and provide for the child's well-being, and the
willingness of each parent to foster a relationship with the
other parent" (Matter of Hrostowski v Micha, 132 AD3d 1103, 1105
[2015] [internal quotation marks, brackets and citations
omitted]; see Matter of Andrew L. v Michelle M., 140 AD3d at
1241). The evidence adduced at the hearing showed that the
mother had moved several times in recent years and that the home
                              -3-                519680

she recently purchased with her fiancé in Onondaga County
appeared to be in need of repair. The father resides in a two-
story house with his parents where both he and the child can have
their own bedrooms. The paternal grandmother testified that she
is very close with the child and the child becomes distraught
when leaving to go with the mother and her fiancé.

      In contrast, the mother testified that the child and her
fiancé have a "great" relationship and she has not observed the
child exhibit the type of behavior alleged by the paternal
grandmother. The fiancé did not testify at the hearing, and
Family Court noted that it was unknown how the fiancé felt
towards the child or the mother's other young child. Although
the mother raised issues of suspected abuse by the father, a
court-ordered investigation concluded that there were "no
apparent concerns in either home." The record reveals that
Family Court fully considered and rejected this assertion.
Family Court further found that the father has "a strong support
network in his parent's home and was perfectly adequate to the
task of co-parenting the child" and that there was no evidence
before it that residing primarily with the mother "would enhance
[the child's] well[-]being financially, emotionally or
educationally" (see Matter of Coleman v Millington, 140 AD3d
1245, 1247 [2016]; Matter of Bohigian v Johnson, 48 AD3d 904, 906
[2008]).

      Great deference is accorded to Family Court's factual
findings and credibility determinations, "given its advantageous
position to evaluate conflicting testimony and assess the
credibility of witnesses" (Matter of Williams v Rolf, 144 AD3d
1409, ___, 2016 NY Slip Op 07884, *4 [2016] [internal quotation
marks and citations omitted]), and this Court will not disturb
Family Court's custodial determination when supported by a sound
and substantial basis in the record (see Matter of Robert Q. v
Miranda Q., 138 AD3d at 1176; Matter of Barner v Hampton, 132
AD3d 1098, 1099 [2015]; Matter of Cowper v Vasquez, 121 AD3d at
1342 [2014], lv denied 24 NY3d 913 [2015]). Based on the
foregoing, including the record in its entirety, and according
deference to Family Court's factual findings and credibility
determinations, we find that granting primary physical custody to
the father is supported by a sound and substantial basis in the
                              -4-                  519680

record (see Matter of Perestam v Perestam, 141 AD3d 757, 757-758
[2016]; Matter of Coleman v Millington, 140 AD3d at 1247).

     Peters, P.J., Garry, Egan Jr. and Rose, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court